department of the treasury internal_revenue_service tep rat so tax_exempt_and_government_entities_division oct uniform issue list xxxxxkxxxakkkxkkx xxxxxkkxkxkkkxkkk xxxxxkxkxxkkxkxkk legend taxpayer a ira x account f amount d financial_institution m company b individual b individual v date date date dear xxxxxkxxxxkxxkxkxkkk xxxxxxxxkxkxxkxxkxkxk xxxxxkxxkxkxxxkkkkkk xxxxkxxxxkxkxxkxkxkxk xxxxxxxkxkxxkxkkxxkkk xxxxxkxxxxxxkxkxkkkk xxxxxxxkxkxkxxxkxkkk xxxxxkxkxxxkxxkkkkkm xxxxxxxxxxxxkxxkkk xxxxxxxxkxxxkxxkxkxkk xxxxxxkxxkxkxxkxkkk xxxxxkxkxxxkxkaxkkkk xxxxxkxxkxxkxxkkxkxkkk this is in response to your letter dated date as supplemented by correspondence dated september october november and date submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of your request taxpayer a age represents that she received a distribution of amount d from ira x which she intended to rollover into another ira taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by section xxxxxkxkxkxkkxkxkkx o n d was due to errors committed by financial_institution m which resulted in amount d being deposited into account f a non-ira certificate of deposit where it still remains taxpayer a represents that on date she requested a distribution of amount d from ira x maintained at company b with the intent of rolling amount d into another ira at financial_institution m to get a better return on her investment in order to accomplish this transaction taxpayer a executed an ira transfer request instructing company b to directly transfer ira x to a traditional_ira at financial_institution m on date company b transferred amount d to financial_institution m however individual v an employee of financial_institution m placed amount d in account f a non-ira certificate of deposit instead of a traditional_ira taxpayer a represents that she did not discover the error until date when she received a notice from the irs regarding her failure to report taxable interest earned by account f individual b assistant general counsel of financial_institution m states under penalties of perjury that individual v failed to establish an ira for taxpayer a as required by the internal procedures of financial_institution m and having not established an ira individual v deposited amount d in a non-ira account as a result taxpayer a was unable to roll over the ira x distribution from company b to another ira within the 60-day rollover requirement period based upon the foregoing facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount d from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property i is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or xxxxxkkxxxxxxkx ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of day after the date on which the such individual not later than the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any the time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertions that she failed to complete a rollover of amount d to an ira within the 60-day rollover period prescribed by sec_408 because of errors committed by individual v and financial_institution m xxxxxkxxkkxkxkkx therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x taxpayer a is granted a period of days from the date of this ruling to contribute amount d to a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount d will be considered a valid rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions regarding this letter please contact xxxxxxxx id number xxxxxxxx at xxxxxxxxxxxxx please address all correspondence to se t ep ra t4 sincerely yours e - ui aamnky - donzell h littlejohn manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
